Citation Nr: 0917858	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  00-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a right leg disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied service 
connection for a left leg disorder and a bilateral hip 
disorder.  In August 2001, the RO readjudicated the case 
under the Veteran's Claims Assistance Act (VCAA), and again 
denied the Veteran's service connection claims for a left leg 
disorder and a bilateral hip disorder.  In a July 2005 rating 
decision, the RO granted service connection for left leg 
varicosities at a 10 percent disability rating.  In terms of 
his left leg disorder, because the Veteran was awarded a 
complete grant of the benefit sought with respect to that 
matter, it is not currently on appeal. See AB v. Brown, 6 
Vet. App. 35 (1993). 

In July 2003, the Board remanded the case to the RO for 
further development.  The Board notes that, in a January 2007 
supplemental statement of the case, VA Appeals Management 
Center included discussion regarding the Veteran's claim for 
a left leg disorder.  As noted above the RO has granted this 
claim, and it is no longer on appeal. 

In September 2007, the Board again remanded the case for 
additional development; it is again before the Board for 
further appellate review. 


FINDING OF FACT

There is no competent medical evidence showing the Veteran's 
bilateral hip disorder is related to service or is a result 
of, or proximately due to, his service-connected right leg 
disability.




CONCLUSION OF LAW

A bilateral hip disorder was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or aggravated by, a service-connected right leg disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in June 2001, October 2004 and 
October 2007 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim for service connection on a direct 
basis in June 2001 and October 2004, and information 
regarding a secondary basis was contained in the October 2007 
letter.  The letters informed him of his and VA's respective 
duties for obtaining evidence.  The Board finds that the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2009 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided to the 
Veteran until October 2007, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed disorder.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in October 2004 and July 2008, and nexus 
opinions were obtained.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic disorder in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).
 
Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. 
Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

The Veteran has contended that his bilateral hip disorder is 
secondary to his service-connected right leg disorder.  The 
Board notes that the RO has adjudicated this claim on both a 
direct and secondary basis and, therefore, the Board will 
consider whether the Veteran's bilateral hip disorder should 
be service-connected as a direst result of service and 
whether it should be service-connected as secondary to his 
right leg disorder.

The Veteran's service treatment records reflect one report of 
pain and clicking in the right hip in August 1969.  Flexion 
and rotation were not painful, and contemporaneous x-rays 
were negative.  The Veteran's separation examination showed 
normal lower extremities.

The first post-service evidence of hip problems occurred in 
April 1991, when the Veteran was seen for right hip pain.  
Contemporaneous VA x-rays of the Veteran's hips showed an old 
healed fracture deformity that involved the left ischial 
tuberosity and slight degenerative changes in both hip joints 
at the acetabular rims.  An x-ray of the right femur revealed 
no osseous abnormality and no soft tissue calcifications.  
Finally, x-rays of the Veteran's pelvis showed that the 
innominate bones and sacroiliac articulations presented a 
normal appearance.  March 1999 VA medical records show that 
the Veteran complained of pain in both hips which continued 
down both legs.  X-rays of the Veteran's hips revealed no 
evidence of fracture, dislocation or other obvious bony 
abnormalities.  

An October 2004 VA examination report reflected the Veteran's 
report that his hip pain, which was equal on both sides and 
chronic in nature with stiffness, began a few years earlier, 
in 2000.  The Veteran denied any injury, instability, giving 
way or locking but did complain of fatigability and lack of 
endurance.  X-rays showed bilateral hip degenerative joint 
disease.  The examiner noted that there were no injuries in 
service and that the Veteran indicated that his bilateral hip 
pain began about the year 2000.  Therefore, the examiner 
opined, it was not likely that the degenerative joint disease 
of the hips was associated with active duty.  

A July 2008 VA examination report reflects the diagnosis of 
mild degenerative arthritis of both hips.  The Veteran 
complained of bilateral hip pain.  Upon examination, he had 
sharp intermittent anterior inguinal pain on the right 
greater than the left with standing, twisting and squatting.  
The Veteran indicated that he felt that his bilateral hip 
disorder was due to his superficial varicosities, which were 
treated with stockings.  The examiner noted that the Veteran 
had not received any treatment for his bilateral 
osteoarthritis of the hips.  The examiner opined that the 
Veteran's bilateral hip disorder was consistent with a normal 
aging process and not disproportional for his age.  There was 
no relationship between degenerative joint disease and lower 
extremity varicosities.  He indicated that this opinion was 
based on both clinical evidence and current orthopedic 
literature.  The examiner concluded that the Veteran's 
varicosities did not make his hip arthritis adjunct nor 
aggravated.  The examiner indicated that the Veteran had mild 
varicosities and no evidence of altered gait mechanisms.  In 
conclusion, the examiner stated that the Veteran's bilateral 
hip disability was not caused by or the result of his 
service-connected right leg disability, and that his 
bilateral early osteoarthritis of the hips was secondary to 
the normal aging process without loss of range of motion.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
bilateral hip disorder, either on a direct basis or as 
secondary to his service-connected right leg disability.  
38 C.F.R. §§ 3.304, 3.310.  

As noted above, in order to warrant service connection on a 
direct basis, there must be medical evidence of a current 
disability as established by a medical diagnosis, of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence and a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, however, while there is a showing of treatment on one 
occasion for pain in the right hip during service, and the 
Veteran has a current diagnosis of bilateral osteoarthritis 
of the hips, there is no evidence that this current disorder 
began during service and there is no link to service.  In 
fact, the October 2004 VA examiner noted that it was not 
likely that the degenerative joint disease of the hips was 
associated with active duty, and there is no evidence 
contrary to this finding.  And as noted, the Veteran has not 
contended that his bilateral hip disorder began in service 
and has continued from that time on.  He reported that the 
disorder began in 2000.  (See, VA examination of October 
2004).  As such, service connection on a direct basis is not 
warranted.  38 C.F.R. § 3.303.

In terms of service connection as secondary to the Veteran's 
service-connected right leg disability, in order warrant 
service connection, the Veteran evidence would need to show 
that his service-connected right leg disability either 
proximately caused or aggravated his bilateral hip disorder.  
Allen, supra.  The evidence does not reflect that this is the 
case.  The July 2008 VA examiner opined that the Veteran's 
bilateral hip disorder was not caused by, aggravated by or 
the result of his service-connected right leg disability, and 
that his bilateral early osteoarthritis of the hips was 
secondary to the normal aging process.  This opinion was 
reached after a review of the medical records and the claims 
file, as well as an examination of the Veteran.  The examiner 
offered rationale for his finding, and the opinion stands 
uncontradicted in the record.  Therefore, service connection 
on a secondary basis is not warranted.  38 C.F.R. § 3.310.

As noted, the Veteran has contended his bilateral hip 
disorder is due to his service-connected right leg 
disability.  However, as a layperson, the Veteran is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Service connection for a bilateral hip disorder, to include 
as secondary to a right leg disorder, is denied.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


